Citation Nr: 0031073	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

                       
THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran served on active duty from January 1951 to July 
1955.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to service 
connection for a low back disability. 

In March 2000, a hearing was held before the undersigned, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  The 
transcript is of record.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Additional development of the evidentiary record is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  The veteran stated that he initially 
injured his back while serving in Korea in 1953.  At that 
time, he was not treated at a hospital and did not receive 
medical attention from a doctor.  Further, he stated that he 
injured his back again in June or July 1955, but this time he 
received treatment at the 319th Station Hospital at Boussac, 
France.  The RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC); 
however, his complete records are unavailable.  They are 
presumed to have been burned in the fire that destroyed a 
portion of the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in July 1973.  However, the veteran's 
service personnel records may be available and may be 
relevant to the claim, and should be requested on remand.  
Also, it should be ascertained whether any clinical records 
from the 319th Station Hospital are available.

Additionally, VA's duty consists of making reasonable efforts 
to obtain relevant records, including private records, that 
the veteran adequately identifies.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Associated with the claims file are the 
veteran's statements identifying various 
physicians/facilities that treated him for a low back 
disability after service, including Charles Ozborn, M.D., Dr. 
Booth, Dr. Berry, Dr. Dave Dear II, Dr. Thomas, St. Dominic's 
Hospital, Eupora General Webster Hospital, and Baptist 
Hospital in Jackson.  The veteran was also reportedly 
examined by the State Vocational Rehabilitation Commission.  
At his hearing, the veteran testified that he had surgery, 
presumably on his back, in 1957, 1958, or 1959, at Baptist 
Hospital in Jackson.  Therefore, on remand the RO should 
request that the veteran provide releases for all private 
treatment records for his low back, including the complete 
name and address of the physician or other care provider and 
the approximate dates of treatment.  When those releases and 
information sufficient to locate the care providers has been 
provided, request the veteran's treatment records.

In an application for compensation or pension filed in July 
1979, the veteran reported that he suffered a back injury 
involving the L4/L5 disc in March 1974.  He reported that he 
had received treatment in June 1979 at Eupora Webster General 
Hospital in Eupora, Mississippi 39750.  He should be asked to 
provide a release for these treatment records and they should 
be requested.  In addition, he should be asked to provide 
details of the circumstances of the back injury he reported 
as having occurred in March 1974 and the names and addresses 
of any treating physicians, with appropriate releases so his 
treatment records may be requested.

Finally, given the uncertainty of the etiology of the 
veteran's back disability, on remand he should be afforded an 
appropriate VA examination to resolve this matter.  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(d)).

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Contact the NPRC or any other 
indicated agency and request complete 
copies of the veteran's service personnel 
records and clinical records for treatment 
in June or July 1955 at the 319th Station 
Hospital in Boussac, France.  Request that 
the NPRC or any other indicated agency 
search all applicable secondary sources 
for documentation of any relevant 
treatment that the veteran may have 
received, including for a low back 
disorder.  If additional records are not 
available, a negative reply is requested.

2.  Request that the veteran provide a 
list of those who have treated him for a 
low back disability since his separation 
from service, with complete names, 
addresses, and approximate dates of 
treatment, and with signed releases so the 
RO may request his treatment records.  The 
Board is particularly interested in the 
records from Baptist Hospital in Jackson 
and Doctors Turner, Purvis, and Thompson 
for surgery the veteran had there in 1957, 
1958, or 1959.  Ask the veteran to provide 
the year and month of his surgery as 
nearly as he is able to identify it.  
Furthermore, the Board requests that the 
veteran provide a release for and full 
address for his treatment records at any 
time, but particularly the treatment 
identified as occurring in June 1979, at 
Eupora Webster General Hospital in Eupora, 
Mississippi, and any treatment provided 
following the reported back injury in 
March 1974.  With respect to other care 
providers previously identified by the 
veteran, to include Dr. Charles Ozborn 
[sic], Dr. Booth, Dr. Berry, Dr. David 
Dear II, Dr. Thomas, St. Dominic's 
Hospital, and the State Vocational 
Rehabilitation Commission, ask the veteran 
to provide full names and addresses of the 
doctors or care providers, approximate 
dates of treatment, and signed releases.  
Request all records for which the veteran 
provides signed releases and sufficient 
identifying information.  Associate all 
responses with the claims file.  If any 
request for records is unsuccessful for 
any reason that the veteran might be able 
to correct, notify him so that he may have 
the opportunity to obtain and present the 
records himself.  

3.  Obtain and associate with the file 
all VA treatment records dated since 
January 1999.  All records maintained are 
to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  
 
4.  After the foregoing development has 
been accomplished, afford the veteran a 
VA examination in order to determine the 
exact nature and etiology of any low back 
disability.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner are to be performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the diagnosis and etiology of 
any current low back disability.  The 
examiner is asked to determine whether it is 
at least as likely as not that any current 
back disability is related to an injury in 
service as opposed to a post-service back 
injury, including, but not limited to, the 
injury reported by the veteran in March 1974.  
The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.

If further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
8.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

- 8 -


